DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-13, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2019/0286480).
Regarding Claim 1, Park et al disclose a virtual assistant system, comprising: a memory (Fig. 2, memory 140) (page 4, paragraph [0055]); and one or more processors coupled to the memory (Fig. 2, processor 150) (page 4, paragraph [0063]) and configured to: receive an input from a user (the processor 150 may receive a user input by controlling the input module 110) (page 4, paragraph [0063]); identify a plurality of applications to be called based on the input (The UE 100 may execute a plurality of application programs in operation 1101) (page 15,d paragraph [0206]); generate a call to each application of the plurality of applications, each call including first data based on the input (Upon reception of the user input, the UE 100 may transmit first data related to the user input and second data including information associated with the plurality of application programs to an external server in operation 1104) (page 15, paragraph [0208]); receive, for each given application of the plurality of applications, second data from the call to the given application (the server 700 may receive the second data including the information associated with the plurality of application programs from the UE 100) (page 15, paragraph [0210]); generate, for each given application of the plurality of applications, at least one templated response including some or all of the second data (According to an embodiment, the DM module 240 may transmit the result generated by the content provider module to the UE 100 in response to the user input) (page 8, paragraph [0108]); concatenate each templated response generated for each given application of the plurality of applications to create a concatenated sequence (he execution manager module 153 may bind the app 141 or 143 to be executed according to the path rule, and transmit the command information (e.g., path rule information) associated with the action 141b or 143b included in the path rule to the app 141 or 143. For example, the execution manager module 153 may sequentially transmit the action 141b or 143b included in the path rule sequentially to the app 141 or 143, and may sequentially execute the action 141b or 143b of the app 141 or 143 according to the path rule) (page 5, paragraph [0076]); and generate a natural language response based on the concatenated sequence (The designated information may be, for example, information associated with an additional input, information indicating that an action corresponding to a user input is completed, or information indicating an additional input by a user (e.g., feedback information associated with a user input)) (page 8, paragraph [0109]).
Regarding Claim 2, Park et al discloses the system, wherein the one or more processors are further configured to generate the natural language response based on the concatenated sequence using a learned sequence-to-sequence transformer to transform the concatenated sequence into the natural language response (The NLU module 600 may learn user speech and generate a model, and may generate a path rule corresponding to a user input using the generated model. The learned model may include, for example, a domain and a path rule related to the domain) (page 9, paragraph [0128]).
Regarding Claim 3, Park et al discloses the system, wherein, for each given application of the plurality of applications, the second data includes the at least one templated response (The app dispatch module 610 may determine whether a designated word is included, which is used to determine an app that is to be executed or closed based on a user input. For example, the app dispatch module 610 may determine whether an app name (e.g., a gallery app or a short message service app) is included in the user input. As another example, the app dispatch module 610 may determine whether a word (e.g., exit or bye) capable of closing an app is included in the user input) (page 9, paragraph [0129]).
Regarding Claim 8, Park et al discloses the system, wherein the one or more processors are further configured to receive the input from the user as a text entry (the input module 110 may receive a user input from an external device (e.g., a keyboard or a headset) connected thereto) (page 3, paragraph [0051]).
Regarding Claim 9, Park et al discloses the system, wherein the one or more processors are further configured to receive the input from the user as a verbal command the input module 110 may receive a user input from an external device (e.g., a keyboard or a headset) connected thereto.
Regarding Claim 10, Park et al discloses the system, wherein the one or more processors are further configured to receive the input from the user as a result of the user pressing a button, or as a result of the user making a selection from a user interface (the input module 110 may include a touch screen (e.g., a touch screen display) coupled with the display 120) (page 3, paragraph [0051]).
Claim 11 is rejected for the same reason as claim 1.
Claim 12 is rejected for the same reason as claim 2.
Claim 13 is rejected for the same reason as claim 3.
Claim 18 is rejected for the same reason as claim 8.
Claim 19 is rejected for the same reason as claim 9.
Claim 20 is rejected for the same reason as claim 10.
Allowable Subject Matter
Claims 4-7 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, the prior art fails to teach “wherein the one or more processors are further configured to, for each given application of the plurality of applications, generate the at least one templated response by combining at least the information and the at least one template” as recited in claim 4, “generate, for each given application of the plurality of applications, the at least one templated response by combining at least the second data and the at least one template” as recited in claim 6, “wherein generating, for each given application of the plurality of applications, the at least one templated response further comprises combining at least the information and the at least one template” as recited in claim 14, and “wherein generating, for each given application of the plurality of applications, the at least one templated response further comprises combining at least the second data and the at least one template” as recited in claim 16.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Woo et al. (US 2020/0152181) discloses an electronic device for processing user utterance.
Lillie et al. (US 2021/0067460) discloses dynamically appending and transforming static activity data transmitted to a user device application.
Devenny et al. (US 11,200,282) discloses integrated views of multiple different computer applications with action options.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672